Case 1:20-cv-01108-JDT-cgc Document 6 Filed 07/10/20 Page 1 of 8                 PageID 21




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


OCTAVIOUS BUNTYN,                             )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 20-1108-JDT-cgc
                                              )
CJC, MADISON COUNTY JAIL,                     )
                                              )
       Defendant.                             )


      ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On May 15, 2020, Plaintiff Octavious Buntyn, who is incarcerated at the Madison

County Criminal Justice Complex (CJC) in Jackson, Tennessee, filed a pro se civil

complaint. (ECF No. 1.) After Buntyn filed the necessary documents, the Court granted

leave to proceed in forma pauperis and assessed the civil filing fee pursuant to the Prison

Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 5.) Because Buntyn

names the CJC as the only Defendant, the Court will treat his allegations as claims against

Madison County.

       Buntyn alleges various problems with the conditions at the CJC, including: being

given clothing and towels that were used; unsanitary food and utensils; failure to take

proper precautions to guard against the COVID-19 pandemic; overpopulation that resulted

in him having to sleep on the floor; having his outgoing mail read by someone on the prison

staff; black mold on the walls and ceilings, the flaps through which food trays are delivered,
 Case 1:20-cv-01108-JDT-cgc Document 6 Filed 07/10/20 Page 2 of 8                       PageID 22




and in the air vents; and failure to provide inmates with supplies to clean their cells and

living areas. (ECF No. 1 at PageID 2-3.) Buntyn also alleges the CJC refuses to send him

to a Tennessee Department of Correction (TDOC) facility even though he has no pending

charges and has requested several times to be moved. (Id. at PageID 3-4.) He further

contends the staff at the CJC are unprofessional, using vulgar language to address him,

failing to reply to inmate request forms,1 and keeping his family on hold for more than

thirty minutes when they telephone to speak to Buntyn without giving a reason for the

delay. (Id. at PageID 4.)

       Buntyn does not specify the relief he seeks, stating merely “[p]ain and suffering for

cruel and unusual punishment/treatment.” (Id. at PageID 1.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57



       1
        Buntyn states that it took five days for him to see a nurse after he filled out a sick call
form. (Id. at PageID 4.)

                                                  2
Case 1:20-cv-01108-JDT-cgc Document 6 Filed 07/10/20 Page 3 of 8               PageID 23




(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       The Court presumes Buntyn files his complaint pursuant to 42 U.S.C. § 1983, which

provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other

                                             3
Case 1:20-cv-01108-JDT-cgc Document 6 Filed 07/10/20 Page 4 of 8                PageID 24




       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Buntyn has sued only the CJC and does not contend that any specific person violated

his rights. However, Madison County may be held liable under § 1983 only if Buntyn’s

injuries were sustained pursuant to an unconstitutional custom or policy. See Monell v.

Dep’t. of Soc. Serv., 436 U.S. 658, 691-92 (1978). To demonstrate municipal or county

liability, a plaintiff “must (1) identify the municipal policy or custom, (2) connect the

policy to the municipality, and (3) show that his particular injury was incurred due to

execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner

v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he touchstone of ‘official

policy’ is designed ‘to distinguish acts of the municipality from acts of employees of the

municipality, and thereby make clear that municipal liability is limited to action for which

the municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112,

138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986) (emphasis in

original)).




                                             4
Case 1:20-cv-01108-JDT-cgc Document 6 Filed 07/10/20 Page 5 of 8                   PageID 25




          Buntyn does not allege that a Madison County policy is responsible for the

conditions of the CJC. He merely alleges that the unpleasant conditions exist. Buntyn

therefore fails to state a claim against Madison County.

          Even if Buntyn had named the individual responsible party or parties, Buntyn’s

claims concerning COVID-19, black mold, and the lack of cleaning supplies are stated only

generally without any assertion that Buntyn himself has been affected. Buntyn, however,

does not have standing to assert claims on behalf of any inmate other than himself. See

Newsom v Norris, 888 F.2d 371, 381 (6th Cir. 1989). Additionally, there is no allegation

that Buntyn suffered any actual harm from being given used clothing and towels, ingesting

unsanitary food and drink, or having to sleep on the floor.

          With regard to Buntyn’s claim that his outgoing mail was read by “someone” at the

CJC, he actually alleges that he could not seal his outgoing mail and for that reason assumes

the mail also was read.        That conclusory allegation is insufficient to state a First

Amendment claim. Moreover, even if his outgoing mail was read, Buntyn does not allege

that it was privileged legal mail. See Meadows v. Hopkins, 713 F.2d 206, 208-11 (6th Cir.

1983) (upholding a prison policy permitting prison staff to read all inmate incoming and

outgoing non-legal mail); Longmire v. Mich. Dep’t of Corr., 2019 WL 3282678, at *5

(W.D. Mich. July 22, 2019) (noting, “Many courts have held that prison officials do not

violate the First Amendment by inspecting an inmate’s non-legal mail,” and collecting

cases).

          The allegation that Buntyn’s requests for transfer to a TDOC facility have not been

granted also fails to state a claim. Prisoners do not have a constitutional right to be assigned

                                               5
Case 1:20-cv-01108-JDT-cgc Document 6 Filed 07/10/20 Page 6 of 8               PageID 26




to a particular prison, security classification, or housing assignment.       See Olim v.

Wakinekona, 461 U.S. 238, 245-46 (1983); Meachum v. Fano, 427 U.S. 215, 224-25

(1976).

       Buntyn’s allegation that the CJC staff does not respond to inmate requests also is

insufficient to state a claim. There is no inherent constitutional right to an effective

grievance procedure. See Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir.

2005); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003). Furthermore, though he

contends it took five days to see a nurse after he filled out a sick call form, Buntyn does

not allege that he was denied adequate medical care for a serious medical need or that the

five-day delay actually harmed him by exacerbating a serious medical need.

       The allegation that the CJC staff used vulgar language when speaking to Buntyn

also fails to state a claim. In general, verbal comments, even if harassing and abusive, do

not violate the Eighth Amendment no matter how “shameful and utterly unprofessional.”

Johnson v. Unknown Dellatifa, 357 F.3d 539, 545-46 (6th Cir. 2004) (affirming dismissal

for failure to state a claim where plaintiff’s allegations included continuous insulting

remarks by guard); see also Morrison v. Greenwald, No. 3:09-CV-009, 2010 WL 1253962,

at *9 (S.D. Ohio Feb. 24, 2010), report and recommendation adopted, 2010 WL 1253958

(S.D. Ohio Mar. 23, 2010) (“The Constitution does not protect inmates (or anyone else)

from gross insults by public officials, including prison guards.”). Just as the Constitution

“does not mandate comfortable prisons,” Wilson, 501 U.S. at 298, it does not mandate

polite prison guards or officials. “Derogatory or abusive language and conduct do not give



                                             6
 Case 1:20-cv-01108-JDT-cgc Document 6 Filed 07/10/20 Page 7 of 8                       PageID 27




rise to a claim under § 1983.” Meadows v. Gibson, 855 F. Supp. 223, 225 (W.D. Tenn.

1994) (citing Paul v. Davis, 424 U.S. 693 (1976)).2

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of

notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

concludes that Buntyn should be given the opportunity to amend his complaint.

       In conclusion, the Court DISMISSES Buntyn’s complaint for failure to state a claim

on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). Leave to amend, however, is GRANTED. Any amendment must be filed

within twenty-one (21) days after the date of this order.

       Buntyn is advised that an amended complaint will supersede the original complaint

and must be complete in itself without reference to the prior pleadings. The text of the

complaint must allege sufficient facts to support each claim without reference to any



       2
         The contention that CJC staff kept Buntyn’s family members on hold for more than
thirty minutes when they telephoned the facility is too trivial to state any constitutional claim.

                                                  7
Case 1:20-cv-01108-JDT-cgc Document 6 Filed 07/10/20 Page 8 of 8               PageID 28




extraneous document. Any exhibits must be identified by number in the text of the

amended complaint and must be attached to the complaint. All claims alleged in an

amended complaint must arise from the facts alleged in the original complaint. Each claim

for relief must be stated in a separate count and must identify each defendant sued in that

count. If Buntyn fails to file an amended complaint within the time specified, the Court

will dismiss the case with prejudice in its entirety, assess a strike pursuant to 28 U.S.C.

§ 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                  s/ James D. Todd
                                                 JAMES D. TODD
                                                 UNITED STATES DISTRICT JUDGE




                                            8
